SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thesix month period ended September 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52482 GEORGIA INTERNATIONAL MINING CORP. (Exact name of Small Business Issuer as Specified in its Charter) Nevada 20-2308107 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Identification Organization) Number) 2601 E. Turquoise Drive, Phoenix, AZ 85028 (Address of registrant's principal executive offices) Tel: 602-206-3582 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yesx Noo State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date: Common, $.001 par value per share: 8,265,300outstanding as ofNovember 26, 2009. GEORGIA INTERNATIONAL MINING CORP. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures about Market Risks 16 Item 4. Controls and Procedures 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security-Holders 17 Item 5. Other Information 17 Item 6.
